Citation Nr: 9901623	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  94-15 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of left ankle 
fracture and injury to left side of body with swelling of 
left ankle, knee, wrist and fingers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.  

This case comes before the Board of Veterans Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
left ankle fracture and injury to left side of body with 
swelling of left ankle, knee, wrist and fingers.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he currently suffers 
from a foot condition, as well as swelling of the left ankle, 
knee, wrist and fingers, which is related to his active 
service, and for which service connection should be granted.  
He specifically alleges that he injured his left foot during 
basic training while on active duty, which he later found out 
was broken and which continues to affect him to the present.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the record does not contain 
evidence of a well grounded claim for service connection for 
the residuals of left ankle fracture and injury to left side 
of body with swelling of left ankle, knee, wrist and fingers.



FINDING OF FACT

The record does not contain competent evidence of a nexus 
between the veterans current residual left ankle fracture 
and left side injury and any injury or disease during the 
veterans active service.  


CONCLUSION OF LAW

The veterans claim for service connection for the residuals 
of left ankle fracture and injury to left side of body with 
swelling of left ankle, knee, wrist and fingers is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved regarding each 
claim is whether the appellant has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The veterans 
representative has argued that VA has expanded its duty to 
assist the claimant by provisions in its manual M21-1, and 
that the Board should determine whether the RO has followed 
the guidelines therein and remand the appeal for further 
development if the RO has no followed such guidelines.  This 
manual is not supposed to be a substantive rule, see Fugere 
v. Derwinski, 1 Vet. App. 103, 106 (1990).  The 
representative has not cited to a court decision that holds 
that the cited portions of M21-1 are substantive rules.  
Consequently, the Board sees no basis upon which to comply 
with the representatives request in this regard.  

The United States Court of Veterans Appeals (Court) has held 
that a well grounded claim is comprised of three specific 
elements:  (1) evidence of a current disability as provided 
by a medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), affd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the 
absence of any one of these three elements, the Board must 
find that a claim for service connection is not well grounded 
and therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).

After a review of the evidence, the Board finds that the 
veteran has not satisfied his duty of presenting a well 
grounded claim.

The veteran must first present evidence that he currently 
suffers from a disability.  A May 1996 VA examination 
revealed that the veteran complained of pain and swelling in 
his left foot, as well as numbness in his left fingers.  An 
examination of the left ankle revealed marked hypertrophy 
with no edema.  Range of motion testing of the left ankle 
showed dorsiflexion of 5 degrees and plantar flexion of five 
degrees.  X-ray evidence revealed diffuse degenerative 
changes of the left ankle.  The reported clinical history was 
of fracture/rheumatoid arthritis.  The examination did not 
note any specific problem with the left knee, ankle, wrist or 
fingers.  During his April 1997 RO hearing, the veteran 
complained of swelling and numbness of the left knee, ankle, 
wrist and fingers.  The Board finds that, for purposes of a 
well grounded claim, the veteran has satisfied his burden 
that he has a current disability.  Although the veterans 
account of his problems with his left side create at best a 
marginal basis to show a disability, the Board is satisfied 
that his current left foot condition, with x-ray evidence of 
degenerative changes, is sufficient to show that he has a 
current disability.    

As for evidence of a disease or injury in service, the 
veterans service medical records show that in May 1943 he 
sprained his left ankle.  The records do not show that he 
fractured his ankle or that he was placed on any type of 
light duty because of a left ankle injury.  The records also 
show that in June 1943 he was diagnosed with 3 degrees of pes 
planus of the left foot, as well as a similar problem with 
the right foot, and was provided arch supports.  His December 
1945 discharge physical examination report notes that his pes 
planus existed prior to service.  During his April 1997 RO 
hearing, the veteran stated that he turned his left ankle 
while running an obstacle course during basic training, which 
caused his ankle to swell.  He stated that he went to sick 
call, but received only arch supports for his foot condition.  
No further information is noted regarding a left ankle 
injury.  There is no evidence of a left side injury in 
service affecting his left knee, wrist or fingers.  In fact, 
in his RO hearing the veteran stated that his left side -- to 
include his left knee, wrist, and fingers -- was not a 
problem in service.  The Board concludes that although there 
is no evidence of a left ankle fracture in service, 
sufficient evidence exists to show that the veteran had some 
injury to his left ankle for purposes of a well grounded 
claim.  The Board does not find that the veteran has 
presented any evidence of an inservice injury related to his 
left side, specifically his left knee, wrist or fingers, 
especially in light of his testimony denying any left side 
injury in service.       

The veteran need also provide competent medical evidence of a 
nexus between his current disability and an inservice disease 
or injury.  A review of the evidence finds that he is unable 
to satisfy this element of a well grounded claim.  The May 
1996 VA examination report indicates a clinical history of a 
fracture of the left foot as part of the radiological 
examination, but does not divulge any opinion as to the 
etiology of the fracture.  Furthermore, the X-ray report only 
refers to a finding of diffuse degenerative changes and pes 
planus deformities.  The report does not specifically note a 
finding of a healed fracture of the foot or ankle.  In 
contrast, the record contains a radiograph report, dated in 
February 1991, of the left ankle that notes, in addition to 
degenerative changes, some irregularity of the posterior 
malleolus that might reflect old trauma.  Surgical clips were 
also seen in the soft tissue posteriorly.      

The veteran states in his April 1997 RO hearing that he 
fractured his left ankle during military service, although he 
did not realize this at the time of the injury.  The veteran 
stated that in recent years, a treating physician told him 
that his left ankle problem was due to an old ankle fracture.  
The veterans statements regarding what physicians told him, 
i.e. hearsay medical evidence, cannot constitute the 
medical evidence of inservice injury or disease that is 
necessary for a well grounded claim.  The Court has held that 
[t]he connection between what a physician said and the 
laymans account of what [the physician] said, filtered as it 
was through the laymans sensibilities, is simply too 
attenuated an inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet.App. 69, 77 (1995).  
See Warren v. Brown, 6 Vet. App. 4 (1993)(appellants 
statement regarding what the doctor told the claimant did not 
constitute competent medical evidence to establish well 
grounded claim).  Thus, the veterans repetition of medical 
findings allegedly made by a physician is not sufficient to 
satisfy the evidentiary requirements for a well grounded 
claim.  Furthermore, neither these purported statements from 
a physician nor the reference to x-ray evidence of possible 
old trauma indicate that the ankle fracture or trauma 
occurred during the veterans active military service.  
Rather, they merely refer to an old fracture or trauma.  The 
veteran left military service in 1945.  The purported finding 
of an old fracture or trauma was not made until recent years.  
There is no evidence from a competent medical authority to 
indicate when in the past  that is, during or after military 
service -- this fracture or trauma occurred.  

In assessing all of the evidence of record regarding a nexus 
between his active service and his current left ankle 
condition, the Board is left with simply the veterans 
assertion that his current ankle condition was caused by an 
injury during his active service.  However, the record does 
not show that the veteran is a medical professional or has 
the training and expertise to provide opinions on clinical 
findings regarding the etiology of his current ankle 
condition, or its relationship to service.  Consequently, his 
statements do not constitute competent medical evidence for 
the purpose of making his claim well grounded.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993).

As the veteran has presented no evidence, other than his own 
allegations, to establish a nexus between his current ankle 
condition and any inservice injury or disease, his claim for 
service connection for the residuals of left ankle fracture 
and injury to left side of body with swelling of left ankle, 
knee, wrist and fingers is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza, 7 Vet. App. at 506.

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).  In this case, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the statement of the case 
advises the veteran that there is no evidence that the 
veteran has residuals of a fractured ankle that was incurred 
or aggravated during active service.  Moreover, unlike the 
situation in Robinette, he has not put VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.


ORDER

The claim for entitlement to service connection for residuals 
of left ankle fracture and injury to left side of body with 
swelling of left ankle, knee, wrist and fingers is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
